By the COURT.
This is an action for an alleged forcible entry upon lands alleged to have then been in the actual occupancy of the plaintiff. We think the evidence fails to show that there was any forcible entry on the part of the defendant or that the land in question was in the possession of the plaintiff. But that, on the contrary, it shows that the land was in the possession of Francisco Mora, bishop of Monterey, and lessor of the defendant at the time of the latter’s entry.
Judgment and order affirmed.